PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOE TECHNOLOGY GROUP CO., LTD.
Application No. 16/904,800
Filed: 18 Jun 2020
For: IMAGE PROCESSING METHOD, DEVICE AND APPARATUS FOR MULTI-OBJECT DETECTION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION UNDER CFR 1.55(f) TO RETRIEVE CERTIFIED COPY OF PRIORITY DOCUMENT AFTER THE TIME PERIOD SPECIFIED IN 37 CFR 1.55(f)(1)” filed May 6, 2022.  

The petition is dismissed as inappropriate.

Section 215.02(a) of the Manual of Patent Examining Procedure provides:

37 CFR 1.55(i) provides that the requirement in 37 CFR 1.55(f) and (g) for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f) and (g) will be considered satisfied if the Office receives a copy of the priority document through the priority document exchange program during the pendency of the application and before the patent is granted. 37 CFR 1.55(i) specifically provides that this requirement for a timely filed certified copy of the foreign application will be considered satisfied if: (1) The foreign application was filed in a foreign intellectual property office participating with the Office in a bilateral or multilateral priority document exchange agreement (participating foreign intellectual property office); (2) the claim for priority is presented in an application data sheet (§ 1.76(b)(6)), identifying the foreign application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, and including the information necessary for the participating foreign intellectual property office to provide the Office with access to the foreign application; and (3) the copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign application is filed, within the time period set forth in 37 CFR 1.55(g)(1)).

A review of the record reveals foreign application CN201810903584.1 was filed in a WIPO DAS participating office1 and a claim for priority was presented in an ADS on filing, identifying the foreign application for which priority is claimed, by specifying the application number, country, day, month, and year of its filing. Applicant submitted a Request to Retrieve Electronic Priority Application(s) on May 6, 2022, which included the information necessary for the participating foreign intellectual property office to provide the Office with access to the foreign application. The Office electronically retrieved a copy of CN201810903584.1 within the pendency of the application (37 CFR 1.55(g)(1)). 

The exception under 37 CFR 1.55(i) to the time period requirement in 37 CFR 1.55(f)(1) for filing a certified copy applies, and therefore, obviates the need for a petition under 37 CFR 1.55(f)(3).

Any questions concerning this decision should be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 Since September 1, 2018, electronic retrievals of priority documents between the United States Patent and Trademark Office (USPTO) and the State Intellectual Property Office of the People’s Republic of China (SIPO) have been managed via the World Intellectual Property Organization (WIPO) Digital Access Service (DAS), in accordance with the WIPO DAS agreement established on April 20, 2009.